DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-28 and 31-32 in the reply filed on 1/12/2021 is acknowledged.  The traversal is on the ground(s) that “if the independent claims avoid the prior art, then all the dependent claims have unity of invention”.  This is found persuasive and therefore the restriction requirement between Groups I and II is hereby withdrawn.
Claims 1-18, 22-32, 34-35 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15, 22-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the written description rejection.
The claims are drawn to a heterodimeric bispecific immunoglobulin molecule comprising a first Fab or scFv which binds EGFR and a second Fab or scFv which binds to c-Met producing using strand exchange engineered domain technology. The claims are further drawn to methods of treatment comprising administering said heterodimeric bispecific EGFR/c-Met antibody.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.” Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.
The instant claims are drawn to a bispecific antibodies which target EGFR and c-Met.  The instant specification in discloses a number of bispecific antibodies and corresponding sequences which bind EGFR and c-Met. However, instant claims 11-15 and 22 only define either the VL chain or VH chain sequence of either the first Fab or scFv or second Fab or scFv. Although screening applications are well known in the art to identify these binding domains, screening is only a wish or plan for the future invention of undiscovered, unknown polypeptide fragment sequences (the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention). Applicants have not described every species of the broadly claimed structures that function as claimed to adequately describe the entire genus of trispecific compounds. A definition by function does not suffice to define the genus because it is only an indication of what the antibody or protein does, rather than what it is. A description of a genus of antibodies may be achieved by means of a recitation of a representative number of antibodies, defined by sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. The written description requirement can be met by showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a portion of it.  
Furthermore, as was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope. E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1). Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody. Id. at 1619-20. Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences. Id. at Section 4. All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody. Id. at Section 4. Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening. Almagro, Sections 4 and 5.
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) Absent the conserved structure provided by all six CDRs in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Applicant is invited to amend the claims to recite both the VH and VL for each targeting antigen (EGFR and c-MET) and corresponding SEQ ID NOs. to obviate this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 16-18, 22-32, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Patent 9,505,848) in view of Castoldi et al. (Oncogene, 32, pgs. 5593-5601, 2013).
The claims are drawn to a heterodimeric bispecific immunoglobulin molecule comprising a first Fab or scFv which binds EGFR and a second Fab or scFv which binds to c-Met producing using strand exchange engineered domain technology. The claims are further drawn to methods of treatment comprising administering said heterodimeric bispecific EGFR/c-Met antibody.
Davis et al. teach designing protein domains that preferentially heterodimerize or heteromultimerize. In particular, the invention uses a "Strand Exchange Engineered Domain" (SEED) strategy to engineer a protein-protein interaction interface that promotes heterodimerization or heteromultimerization. Davis et al. teach 100% to instantly claimed SEQ ID NOs: 1-8. Davis et al. discloses a method to produce multispecific antibodies, based on SEED technology, having binding specificities for at least two different antigens. Davis et al. disclose several bispecific antibodies which bind EGFR and another antigen (see column 17). Davis et al. disclose “the engineered domains are derived from IgG and IgA CH3 domains”. Davis et al. further disclose the SEED heterodimer can be coupled by a linker to fusion partners. Davis et al. disclose administration of the engineered heteromeric proteins produced (see column 3) as well as the advantages of using SEED technology to reduce immunogenicity and retain heterodimerization (see examples 6-7) because SEED polypeptides are hybrids between two different naturally occurring human sequences, they include sequence segments at their junctions that are not found in natural human proteins (see column 18). Davis et al. does not teach bispecific antibodies which bind to both EGFR and c-Met. These deficiencies are made up for by Castoldi et al.
Castoldi et al. teach a bispecific EGFR/Met antibody, based on the anti-EGFR antibody cetuximab and the Met-specific 5D5 antibody, used in cancer therapy has potent antitumor activity. Castoldi et al. teach the bispecific antibody inhibits proliferation in tumor cell cultures and co-cultures with fibroblasts in an additive manner compared with treatment with both single agents. In addition, cell migration assays reveal a higher potency of the bispecific antibody in comparison with the antibodies’ combination at low doses. Castoldi et al. demonstrate that the bispecific antibody inhibits invasive growth, which is specifically observed with cetuximab. Finally, the bispecific antibody potently inhibits tumor growth in a non-small cell lung cancer xenograft model. 
It would have been prima facie obvious to one of skill in the art to make an EGFR/Met bispecific antibody using SEED technology for making bispecific antibodies as taught by Davis et al. in methods of cancer therapy as taught by Castoldi et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success to make an EGFR/Met bispecific antibody using SEED technology to be used in methods of cancer therapy based on the teachings of Davis et al. that SEED technology reduces immunogenicity but retains heterodimerization and the teachings of Castoldi et al. that bispecific antibodies targeting EGFR and c-Met potently inhibit tumor growth in non-small cell lung cancer xenograft model.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 16-18, 22-32, 34-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 of copending Application No. 16/333,436 (reference application) in view of Castoldi et al. (Oncogene, 32, pgs. 5593-5601, 2013). The instant claims and those of copending application 16/333,436 are both drawn to heterodimeric immunoglobulin molecules which bind c-Met using the same Strand Exchange Engineered Domain (SEED) polypeptide sequences. Co-pending application 16/333,436 does not claim also targeting EGFR. This deficiency is made up for by Castoldi et al.
Castoldi et al. teach a bispecific EGFR/Met antibody, based on the anti-EGFR antibody cetuximab and the Met-specific 5D5 antibody, used in cancer therapy has potent antitumor activity. Castoldi et al. teach the bispecific antibody inhibits proliferation in tumor cell cultures and co-cultures with fibroblasts in an additive manner compared with treatment with both single agents. In addition, cell migration assays reveal a higher potency of the bispecific antibody in comparison with the antibodies’ combination at low doses. Castoldi et al. demonstrate that the bispecific antibody inhibits invasive growth, which is specifically observed with cetuximab. Finally, the bispecific antibody potently inhibits tumor growth in a non-small cell lung cancer xenograft model. 
It would have been prima facie obvious to one of skill in the art to make an EGFR/Met bispecific antibody using SEED technology for making bispecific antibodies used in methods of cancer therapy as taught shown in claims of copending application 16/333,436. One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success to make an EGFR/Met bispecific antibody using SEED technology to be used in methods of cancer therapy based on the claims of copending application 16/333,4326 and the teachings of Castoldi et al. that bispecific antibodies targeting EGFR and c-Met potently inhibit tumor growth in non-small cell lung cancer xenograft model.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-18, 22-32, 34-35 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Primary Examiner, Art Unit 1643